Case 3:21-cv-00641-JCS Document 1-1 Filed 01/27/21 Page 1 of 6




Exhibit 1
                 Case 3:21-cv-00641-JCS Document 1-1 Filed 01/27/21 Page 2 of 6




                                                                                       <<Date>> (Format: Month Day, Year)
<<first_name>> <<middle_name>> <<last_name>> <<suffix>>
<<address_1>>
<<address_2>>
<<city>>, <<state_province>> <<postal_code>>
<<country >>



                                              NOTICE OF DATA BREACH
Dear <<first_name>> <<middle_name>> <<last_name>> <<suffix>>,
We are writing to inform you of a cybersecurity incident that may have affected personal information related to you. You
provided the information to Merchant Services* in the course of enrolling for a merchant account.
WHAT HAPPENED
On November 6, 2020, through Merchant Services’* internal cybersecurity program, we discovered a potential
compromise of a website used by part of our U.S. business. We promptly initiated an investigation to determine the
nature and potential impact of the vulnerability. In the course of doing so, we identified suspicious activity indicating that
an unauthorized actor submitted automated queries to the website. We created a secure environment to test the queries,
using available logs and other information to assess potential impact. By November 19, 2020, we determined that a
subset of the queries identified might have involved data held on the website. We analyzed logs and other information
available to assess whether those queries could have returned information to unauthorized actors, and we engaged
external forensics experts to assist. By December 3, 2020, we determined that some queries may have compromised
certain information held on the website, although the evidence is not conclusive. At this time, we have identified evidence
of suspicious activity on the website between May 13, 2018, and November 24, 2020. We have notified law enforcement.
Although we are not aware of any evidence confirming that the activity resulted in unauthorized actors acquiring or
misusing your personal information, we are providing this notice out of an abundance of caution so that you can take
steps to protect yourself.
WHAT INFORMATION WAS INVOLVED
The information about you that may have been accessed includes your name, contact details, Social Security number,
and bank account information. The website did not hold customer transaction data, consumer data, or payment card
information. The website impacted is separate from Merchant Services’* core processing and operating systems. The
website was part of a legacy system used internally and by a small group of former Chi Payment agents, a group
acquired in an acquisition of iPayment in 2018, and contains certain data of a limited subset of merchants and agents.
WHAT WE ARE DOING
We take the privacy and security of your personal information seriously. After discovering the incident, we took steps
to prevent further unauthorized access and have closed the website. We continue to invest in cybersecurity, including
enhancing our website scanning practices and vulnerability detection program. Additionally, we have arranged for you
to obtain credit monitoring and identity monitoring services at no cost to you for two years through Kroll, a leading
provider of credit monitoring and identity monitoring services. Information regarding the package of services is included
in Attachment 2 to this letter.
WHAT YOU CAN DO
We are not aware of any evidence indicating that your personal information has been misused or sold. Out of an
abundance of caution, we recommend that you remain vigilant and review your financial records and statements for
signs of suspicious activity. Please find additional information in Attachment 1 to this letter. As noted above, you can
activate, at no cost to you, in the Kroll credit monitoring and identity monitroing services. Information about activation is
contained in Attachment 2 to this letter.

             * Merchant Services includes, for purposes of this notification, CHI Payments, iPayment, and Paysafe.
                                         PO Box 8339, The Woodlands, TX 77387-8339                                   ELN-????-????
                Case 3:21-cv-00641-JCS Document 1-1 Filed 01/27/21 Page 3 of 6

FOR MORE INFORMATION
If you have any questions or need additional information, please call 1-???-???-????, Monday through Friday from
8:00 am to 5:30 pm Central Time, excluding major U.S. holidays. Be prepared to provide your membership number:
<<Member ID>>.
We apologize for any inconvenience this may cause.
Sincerely,
Merchant Services


Enclosures
                 Case 3:21-cv-00641-JCS Document 1-1 Filed 01/27/21 Page 4 of 6

Attachment 1: Additional Information
You should be cautious about using email to provide sensitive personal information, whether sending it yourself or in
response to email requests. You should also be cautious when opening attachments and clicking on links in emails.
Scammers sometimes use fraudulent emails or other communications to deploy malicious software on your devices
or to trick you into sharing valuable personal information, such as account numbers, Social Security numbers, or
usernames and passwords. The Federal Trade Commission (FTC) has provided guidance at https://www.consumer.ftc.
gov/articles/0003-phishing.
You should review your financial statements and accounts for signs of suspicious transactions and activities. If you find
any indication of unauthorized accounts or transactions, you should report the possible threat to local law enforcement,
your State’s Attorney General’s office, or the FTC. If you are a resident of Rhode Island, you have the right to obtain a
police report. You will find contact information for some of those entities below. If you discover unauthorized charges,
promptly inform the relevant payment card companies and financial institutions.
Fraud Alert Information
Whether or not you enroll in the credit monitoring product offered, we recommend that you consider placing a free
“Fraud Alert” on your credit file. Fraud Alert messages notify potential credit grantors to verify your identification before
extending credit in your name in case someone is using your information without your consent. A Fraud Alert can make
it more difficult for someone to get credit in your name; however, please be aware that it also may delay your ability to
obtain credit. Fraud alerts last one year. Identity theft victims can get an extended fraud alert for seven years.
Call only one of the following three nationwide credit reporting companies to place your Fraud Alert: TransUnion, Equifax,
or Experian. As soon as the credit reporting company confirms your Fraud Alert, they will also forward your alert request
to the other two nationwide credit reporting companies so you do not need to contact each of them separately. You may
also contact any of the consumer reporting agencies or the FTC for more information regarding fraud alerts. The contact
information for the three nationwide credit reporting companies is:

Equifax                                   TransUnion                                Experian
PO Box 740256                             PO Box 2000                               PO Box 9554
Atlanta, GA 30374                         Chester, PA 19016                         Allen, TX 75013
www.alerts.equifax.com                    www.transunion.com/fraud                  www.experian.com/fraud
1-800-525-6285                            1-800-680-7289                            1-888-397-3742
Free Credit Report Information
You have rights under the federal Fair Credit Reporting Act. These include, among others, the right to know what is in
your credit file; the right to dispute incomplete or inaccurate information; and the right to ask for a credit score. Under
federal law, you are also entitled to one free credit report once every 12 months from each of the above three major
nationwide credit reporting companies. Call 1-877-322-8228 or make a request online at www.annualcreditreport.com.
Even if you do not find any suspicious activity on your initial credit reports, we recommend that you check your account
statements and credit reports periodically. You should remain vigilant for incidents of fraud and identity theft. Victim
information sometimes is held for use or shared among a group of thieves at different times. Checking your credit reports
periodically can help you spot problems and address them quickly.
If you find suspicious activity on your credit reports or have reason to believe your information is being misused, call your
local law enforcement agency or state attorney general and file a police report. Get a copy of the report; many creditors
want the information it contains to alleviate you of the fraudulent debts. You also should file a complaint with the FTC
using the contact information below. Your complaint will be added to the FTC’s Consumer Sentinel database, where it
will be accessible to law enforcement for their investigations.
You may also contact the FTC at the contact information below to learn more about identity theft and the steps you
can take to protect yourself. If you are a resident of the District of Columbia, Maryland, North Carolina, Iowa, Oregon,
or Rhode Island, you can also reach out to your respective state’s Attorney General’s office at the contact information
below. All other residents can find information on how to contact your state attorney general at www.naag.org/naag/
attorneys-general/whos-my-ag.php.
                   Case 3:21-cv-00641-JCS Document 1-1 Filed 01/27/21 Page 5 of 6

Federal Trade Commission                                            Office of the Attorney General for the District of
Consumer Response Center                                            Columbia
600 Pennsylvania Avenue NW                                          400 6th Street NW
Washington, DC 20580                                                Washington, D.C. 20001
1.877.FTC.HELP (382.4357) / www.ftc.gov/idtheft                     1-202-727-3400 / oag.dc.gov
North Carolina Attorney General’s Office                            Maryland Attorney General’s Office
90001 Mail Service Center                                           200 St. Paul Place
Raleigh, NC 27699                                                   Baltimore, MD 21202
1-919-716-6400 / https://ncdoj.gov/                                 1-888-743-0023 / www.marylandattorneygeneral.gov
Oregon Department of Justice                                        Rhode Island Attorney General’s Office
1162 Court Street NE                                                150 South Main Street
Salem, OR 97301                                                     Providence, Rhode Island 02903
1-877-877-9392 / https://justice.oregon.gov                         1-401-274-4400 / http://www.riag.ri.gov/
                                                                    Consumer Protection Division
                                                                    Office of the Attorney General of Iowa
                                                                    1305 E. Walnut Street
                                                                    Des Moines, IA 50319
                                                                    1-515-281-5926 / www.iowaattorneygeneral.gov
Security Freeze Information
You have the right to request a free Security Freeze (aka “Credit Freeze”) on your credit file by contacting each of the
three nationwide credit reporting companies via the channels outlined below. When a Credit Freeze is added to your
credit report, third parties, such as credit lenders or other companies, whose use is not exempt under law will not be able
to access your credit report without your consent. A Credit Freeze can make it more difficult for someone to get credit in
your name; however, please be aware that it also may delay your ability to obtain credit. You may also contact any of the
consumer reporting agencies or the FTC for more information regarding security freezes.

Equifax Security Freeze                       TransUnion Security Freeze               Experian Security Freeze
PO Box 105788                                 PO Box 2000                              PO Box 9554
Atlanta, GA 30348                             Chester, PA 19016                        Allen, TX 75013
www.freeze.equifax.com                        www.transunion.com/freeze                www.experian.com/freeze
1-800-349-9960                                1-888-909-8872                           1-888-397-3742
To request a Credit Freeze, you may need to provide the following information:
   1. Your full name (including middle initial as well as Jr., Sr., II, III, etc.);
   2. Social Security Number;
   3. Date of birth;
   4. If you have moved in the past five (5) years, provide the addresses where you have lived over the prior five years;
   5. Proof of current address such as a current utility bill or telephone bill;
   6. A legible photocopy of a government issued identification card (state driver’s license or ID card, military identification,
      etc.)
                    Case 3:21-cv-00641-JCS Document 1-1 Filed 01/27/21 Page 6 of 6

Attachment 2: Credit Monitoring and Identity Theft Services Enrollment Information




TAKE ADVANTAGE OF YOUR IDENTITY MONITORING SERVICES

 Visit https://enroll.idheadquarters.com* to activate and take advantage of your identity monitoring services.
 You have until <<Date>> to activate your identity monitoring services.
 Membership Number: <<Member ID>>

You have been provided with access to the following services from Kroll:

Single Bureau Credit Monitoring
You will receive alerts when there are changes to your credit data—for instance, when a new line of credit is applied for
in your name. If you do not recognize the activity, you will have the option to call a Kroll fraud specialist, who will be able
to help you determine if it is an indicator of identity theft.

Web Watcher
Web Watcher monitors internet sites where criminals may buy, sell, and trade personal identity information. An alert will
be generated if evidence of your personal identity information is found.

Public Persona
Public Persona monitors and notifies when names, aliases, and addresses become associated with your Social Security
number. If information is found, you will receive an alert.

Quick Cash Scan
Quick Cash Scan monitors short-term and cash-advance loan sources. You will receive an alert when a loan is reported,
and you can call a Kroll fraud specialist for more information.

$1 Million Identity Fraud Loss Reimbursement
Reimburses you for out-of-pocket expenses totaling up to $1 million in covered legal costs and expenses for any one
stolen identity event. All coverage is subject to the conditions and exclusions in the policy.

Fraud Consultation
You have unlimited access to consultation with a Kroll fraud specialist. Support includes showing you the most effective
ways to protect your identity, explaining your rights and protections under the law, assistance with fraud alerts, and
interpreting how personal information is accessed and used, including investigating suspicious activity that could be tied
to an identity theft event.

Identity Theft Restoration
If you become a victim of identity theft, an experienced Kroll licensed investigator will work on your behalf to resolve
related issues. You will have access to a dedicated investigator who understands your issues and can do most of the
work for you. Your investigator will be able to dig deep to uncover the scope of the identity theft, and then work to
resolve it.




* Kroll’s activation website is only compatible with the current version or one version earlier of Chrome, Firefox, Safari and Edge.
To receive credit services, you must be over the age of 18 and have established credit in the U.S., have a Social Security number in your
name, and have a U.S. residential address associated with your credit file.
